Dear Mr. McDonald:
You have requested the opinion of this office on the following issue:
 Can the Police Jury, using its own equipment and labor crew, clear a site which it owns prior to the letting of bids for construction of a complex for the sheriff on the site, when the cost of construction will be paid from the proceeds of a tax passed by the voters for the construction of this complex?
La. R.S. 38:2212B provides:
      Those contracts let by any public entity, other than the division of administration for public works aggregating in excess of fifty thousand dollars, shall be advertised and let by contract to the lowest responsible bidder if the public entity, subject to the restrictions contained in Paragraph E(2) of this Section, elects not to perform the work with its own employees.
This provision has been interpreted to mean that projects which would cost below $50,000 for materials and the value of the labor which would be assigned to the project may be undertaken directly by the public entity rather than being bid out. However, if the value of materials and the time of employees assigned to the project exceeds that amount, then it must be advertised and let by bid. Opinion Number 97-170. Therefore, if the projected cost of the proposed site clearance work does not exceed $50,000 for materials and labor, the Police Jury may undertake this work with its own employees and equipment.
The fact that funding for the construction of this facility has been approved by the voters by means of a specially dedicated tax does not mean that the Police Jury may not invest other funds, staff and equipment in the improvements, so long as those expenditures are approved by the Jury as required by law for all expenditures.
I trust that this answers your inquiry. Please let me know if we may be of further assistance to you in this matter.
Yours very truly,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 By: _______________________  GLENN R. DUCOTE
Assistant Attorney General
RPI/GRD/cla